Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 01/18/2019. Claims 1-27 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 11, 18, 20, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egawa et al. (WO 2018173595 A1).
Regarding claim 1, Egawa teaches a system comprising: 
a casing (Fig. 4, casing 80, FIG. 4 is a schematic side sectional view of the distance measuring device 7. The distance measuring device 7 configured as a laser range finder includes a laser light source 71, a collimating lens 72, a light projecting mirror 73, a light receiving lens 74, a light receiving mirror 75, a wavelength filter 76, a light receiving unit 77, and a rotation. A housing 78, a motor 79, a housing 80, a substrate 81, a wiring 82, and a rotation speed sensor 83.); 

a beam-steering device configured to adjustably reflect light from the light emitter into a field of illumination (Fig.4, projection light 73, The light projecting mirror 73 reflects the laser light emitted from the collimating lens 72 and emits the reflected laser light as projection light L1. The projection light L 1 reflected and emitted by the light projecting mirror 73 passes through the transmission part 801, passes through the gap S (Fig. 2), and is emitted to the outside from the automatic guided vehicle 15. In the present embodiment, the predetermined scanning rotation angle range θ is set to 270 degrees around the rotation axis J as an example, as shown in Fig. 3. More specifically, the range of 270 degrees includes forward 180 degrees and rear left and right 45 degrees. The projection light L1 passes through the transmission unit 801 at least in the range of 270 degrees around the rotation axis); 
a photodetector (Fig. 4, receiving unit 77, The light receiving unit 77 is positioned below the wavelength filter 76 and is fixed to the rotating housing 78.) pivotally supported by the casing (casing 80) and having a field of view overlapping the field of illumination (The projection light L1 emitted from the distance measuring device 7 is reflected by the measurement object and becomes diffused light. A part of the diffused light passes through the gap S (Fig. 2) and the transmission part 801 as incident light L2 and enters the light receiving lens 74. The incident light L2 that has passed through the light receiving lens 74 enters the light receiving mirror 75 and is reflected downward by the light receiving mirror 75. The reflected incident light L 2 passes through the wavelength filter 76 and is received by the light receiving unit 77. The wavelength filter 76 transmits light in the infrared region. The light receiving unit 77 converts the received light into  as shown in FIG. 3, a range formed by rotating at a predetermined radius around the rotation axis J in the scanning rotation angle range θ (= 270 degrees) is defined as the measurement range Rs. When the projection light L1 is emitted within the scanning rotation angle range θ and the projection light L1 is reflected by the measurement object located within the measurement range Rs, the reflected light passes through the transmission unit 801 as the incident light L2 and is received by the light receiving lens ).
an actuator between the casing and the photodetector and configured to pivot the photodetector relative to the casing (Fig. 4, motor 79, The rotary casing 78 is fixed to the shaft 79A of the motor 79, and is driven to rotate around the rotation axis J by the motor 79).
Regarding claim 3, Egawa teaches the system as set forth in claim 1, further comprising a housing (Fig. 4, Housing 78) supporting the photodetector (Fig. 4, light receiving 77) and pivotally supported by the casing (Fig. 4, casing 80 and shaft 79A), the actuator being between the housing and the casing (Fig. 4, motor 79 is located between casing 80 and housing 78).
Regarding claim 11, Egawa teaches a method comprising: 
adjusting a position of a photodetector having a field of view (Fig. 4, receiving unit 77, The light receiving unit 77 is positioned below the wavelength filter 76 and is fixed to the rotating housing 78. (The projection light L1 emitted from the distance measuring device 7 is reflected by the measurement object and becomes diffused light. A part of the diffused light passes through the gap S (Fig. 2) and the transmission part 801 as incident light L2 and enters the light receiving lens 74. The incident light L2 that has passed through the light receiving lens 74 enters the light receiving mirror 75 and is reflected downward by the light receiving mirror 75. The reflected incident light L 2 passes through the wavelength filter 76 and is received by the light receiving 
activating a light emitter (Fig. 4, light source 71, The laser light source 71 is mounted on the lower surface of the substrate 81 fixed to the lower surface of the upper end portion of the housing 80); 
receiving data from the photodetector indicating detection of light from the light emitter that was reflected by an object in the field of view (The distance measuring unit 703 receives a measurement pulse output from the laser light receiving unit 702. The laser light emitting unit 701 emits laser light using the laser light emission pulse output from the first arithmetic processing unit 704 as a trigger. At this time, the projection light L1 is emitted. When the emitted projection light L1 is reflected by the measurement object OJ, the incident light L2 is received by the laser light receiving unit 702. A measurement pulse is generated according to the amount of light received by the laser light receiving unit 702, and the measurement pulse is output to the distance measuring unit 703); and 
adjusting a beam-steering device that reflects light from the light emitter into a field of illumination that overlaps the field of view to align the field of illumination with the field of view (Fig.4, projection light 73, The light projecting mirror 73 reflects the laser light emitted from the collimating lens 72 and emits the reflected laser light as projection light L1. The projection light L 1 reflected and emitted by the light projecting mirror 73 passes through the transmission part 801, passes through the gap S (Fig. 2), and is emitted to the outside from the automatic guided vehicle 15. In the present embodiment, the predetermined scanning rotation angle range θ is set to 270 degrees around the rotation axis J as an example, as shown in Fig. 3. More specifically, the range of 270 degrees includes forward 180 degrees and rear left and right 45 degrees. The 
Regarding claim 18, Egawa teaches the method as set forth in claim 11, wherein adjusting the position of the photodetector includes instructing an actuator to pivot a housing relative to the casing (Fig. 4, The rotary casing 78 is fixed to the shaft 79A of the motor 79, and is driven to rotate about the central axis J by the motor 79. See also, Fig. 7, processing unit 704 control driving unit 703 and measuring unit 703), the housing supporting the photodetector and pivotally supported by the casing (Fig. 4, light receiving 77, casing 80, rotating housing 78).
Regarding claim 20, Egawa teaches a controller (control unit 8) comprising a processor (processing unit 704) and a memory (Storage unit 81) storing instructions executable by the processor, wherein the processor is programmed to: 
adjust a position of a photodetector (light receiving 77) having a field of view; activate a light emitter (light source 71); receive data from the photodetector indicating detection of light from the light emitter that was reflected by an object in a field of view (Fig. 7, the distance measuring unit 703 receives a measurement pulse output from the laser light receiving unit 702. The laser light emitting unit 701 emits laser light using the laser light emission pulse output from the first arithmetic processing unit 704 as a trigger. At this time, the projection light L1 is emitted. When the emitted projection light L1 is reflected by the measurement object OJ, the incident light L2 is received by the laser light receiving unit 702. A measurement pulse is generated according to the amount of light received by the laser light receiving unit 702, and the measurement pulse is output to the distance measuring unit 703. See also, Figs. 4 and 2, receiving light 77, light source 71, projection light L1, reflection light L2); and 

Regarding claim 26, Egawa teaches the controller as set forth in claim 20, wherein the processor is programmed to instruct an actuator to pivot the photodetector to adjust the photodetector (Fig. 5, As shown in FIG. 5, the distance measuring device 7 includes a laser light emitting unit 701, a laser light receiving unit 702, a distance measuring unit 703, a first arithmetic processing unit 704, a data communication interface 705, and a second arithmetic processing unit. 706, a driving unit 707, and a motor 79. See also, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (WO 2018173595 A1) in view of Kimura et al. (US 20190120966 A1).
Regarding claim 2, Egawa fails to teach the system as set forth in claim 1, further comprising a heat sink on the casing adjacent the light emitter.  
However, Kimura teach a heat sink on the casing adjacent the light emitter (Fig. 1, radiation fins 5, para [29]: lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egawa’s movement device to incorporate the teachings of Kimura in order to have the radiation fins 5 besides the light source unit 2.
By placing the heat dissipation closer to the components allow them to cool down faster and can be vital in be vital in facilitating a long working life for them.

Claims 4, 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (WO 2018173595 A1) in view of Price et al. (US 20180227566 A1).
Regarding claim 4, Egawa fails to teach the system as set forth in claim 3, wherein the housing is pivotable relative to the casing about a horizontal axis.
However, Price teaches wherein the housing is pivotable relative to the casing about a horizontal axis (fig. 21, para [123], imaging sensor 906, gimbal 988-2, and axis 990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egawa’s movement device to incorporate the teachings of Price in order to have a controller that control the alignment of the FOI and the FOV because it will allow to improve the FOV.
Regarding claim 7, Egawa fails to explicitly teach the system as set forth in claim 1, further comprising a controller programmed to pivot the photodetector to align the field of view with the field of illumination.
However, Price teaches a controller programmed to pivot the photodetector to align the field of view with the field of illumination (Fig. 20, Para [120]. See also, fig.14 para [98] and fig.22, para [125]: lines 1-4, para [128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egawa’s movement device to incorporate the teachings of Price in order to have a controller that control the alignment of the FOI and the FOV because it will allow a better image resolution and improves the FOV.
Regarding claim 17, Egawa teaches the method as set forth in claim 11, wherein adjusting the position of the photodetector ( Fig. 4, receiving unit 77, The projection light L1 emitted from the distance measuring device 7 is reflected by an external object and becomes diffused light. Part of the diffused light passes through the cylindrical portion 801A as reflected light L2 and enters the light receiving lens 74. The reflected light L2 transmitted through the light receiving lens 74 is incident on the light receiving mirror unit 75 and reflected downward by the light receiving mirror unit 75. The reflected light L2 is received by the light receiving unit 77) 
Egawa fails to teach, however Price teaches pivoting the photodetector about a horizontal axis (fig. 21, para [123], imaging sensor 906, gimbal 988-2, and axis 990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egawa’s movement device to incorporate the teachings of Price in order to rotate the image sensor 906 about the axis 990  because it will allow to improve the FOV.



Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (WO 2018173595 A1) in view of Eichenholz et al. (US 20180284286 A1).
Regarding claim 5, Egawa fails to teach the system as set forth in claim 1, further comprising: 
a second light emitter stationary relative to the casing ; and 
a second beam steering device configured to adjustably reflect light from the second light emitter into a second field of illumination; 
a second photodetector pivotally supported by the housing and having a second field of view overlapping the second field of illumination.
However, Eichenholz 
a second light emitter stationary relative to the casing (Fig. 13,para [135]: lines 20-21 Eichenholz shows 2 light sources 610A and 610B ) ; and 
a second beam steering device configured to adjustably reflect light from the second light emitter into a second field of illumination (Fig. 13, para [0136]:lines 1-6, scanners 645A and 645B); 
a second photodetector (pivotally ) supported by the housing and having a second field of view overlapping the second field of illumination (Fig. 13, para [139], receiver 140A and scan region 700A , receiver 140B and scan region 700B ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egawa’s movement device to incorporate the teachings 
Regarding claim 6, Egawa, as modified in view of Eichenholz, teaches the system as set forth in claim 5, further comprising a housing supporting the photodetector and the second photodetector and pivotally engaged with the casing, the actuator being between the housing and the casing. As shown in Egawa at Fig. 4 (Casing 80, Housing 78, and motor 79) and in Eichenholz at fig. 13 it would have been obvious the rotating housing 78 includes 2 photodetectors.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (WO 2018173595 A1) in view of Price et al. (US 20180227566 A1) and Da Silva et al. (US 20120236379 A1)
Regarding claim 8, Egawa, as modified in view of Price, fails to teach the system as set forth in claim 7, wherein the beam-steering device is a micro- electro-mechanical systems mirror and the controller is programmed to adjust the micro-electro- mechanical systems mirror to align the field of illumination with the field of view.
However Da Silva teaches wherein the beam-steering device is a micro- electro-mechanical systems mirror (Fig. 1A, MSM 110, para [39: lines 1-3]. See also, fig. 1B) and the controller is programmed to adjust the micro-electro- mechanical systems mirror to align the field of illumination with the field of view (Para [67]. See also, Fig. 15).
It would have been obvious to modify Egawa’s movement device to include the reassignment as taught by Da Silva as shown above because the MEMS scanning will reduce the cost and size of the system.


Claims 9-10, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (WO 2018173595 A1) in view of Da Silva et al. (US 20120236379 A1)
Regarding claim 9, Egawa fails to teach as set forth in claim 1, wherein the beam-steering device is a micro- electro-mechanical systems mirror and further comprising a controller programmed to vertically adjust the micro-electro-mechanical.
However, Da Silva teaches wherein the beam-steering device is a micro- electro-mechanical systems mirror (Figs. 1A and 1B, MSM 110, para [39: lines 1-3]) and further comprising a controller programmed to vertically adjust the micro-electro-mechanical (para [36]: lines 1-4) systems mirror to align the field of illumination with the field of view (para [67]).
It would have been obvious to modify Egawa’s movement device to include the reassignment as taught by Da Silva as shown above because the MEMS scanning will reduce the cost and size of the system.
Regarding claim 10, Egawa fails to teach, however Da Silva teaches  the system as set forth in claim 1, wherein the beam-steering device is a micro- electro-mechanical system mirror  (Figs. 1A and 1B, MSM 110, para [39: lines 1-3]) and further comprising a controller programmed to horizontally adjust the micro-electro-mechanical (para [36]: lines 1-4 )  systems mirror to align the field of illumination with the field of view ( para [67]).
It would have been obvious to modify Egawa’s movement device to include the reassignment as taught by Da Silva as shown above because the MEMS scanning will reduce the cost and size of the system.

Regarding claim 19, Egawa fails to teach, however Da Silva teaches the method as set forth in claim 11, wherein the beam-steering device is a micro- electro-mechanical systems mirror (Da Silva Figs. 1A and 1B, MSM 110, para [39: lines 1-3]) and adjusting the beam-steering device includes adjusting the voltage supplied to the micro-electro-mechanical systems mirror (Fig. 12 para [62]. See also, fig. 13 para [63]).
It would have been obvious to modify Egawa’s movement device to include the reassignment as taught by Da Silva as shown above because the MEMS scanning will reduce the cost and size of the system.
Regarding claim 27, Egawa fails to teach, however Da Silva teaches, teaches the controller as set forth in claim 20, wherein the beam-steering device is a micro-electro-mechanical systems mirror (Figs. 1A and 1B, MSM 110, para [39: lines 1-3]) and wherein the processor is programmed to adjust the voltage supplied to the micro-electro-mechanical systems mirror to adjust the beam-steering device (Da Silva, Fig. 12 para [62]. See also, fig. 13 para [63]).
It would have been obvious to modify Egawa’s movement device to include the reassignment as taught by Da Silva as shown above because the MEMS scanning will reduce the cost and size of the system.

Claims 12-16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (WO 2018173595 A1) in view of Hofmann et al. (WO 2005083462 A1). 
Regarding claim 12, Egawa fails to explicitly teach the method as set forth in claim 11, further comprising identifying changes in intensity of reflections in the field of view as the beam-steering device and/or the photodetector are adjusted.
However, Hofmann teaches identifying changes in intensity of reflections in the field of view as the beam-steering device and/or the photodetector are adjusted (Figs 2a-2b, the area 6 
It would have been obvious to modify Egawa’s movement device to include the reassignment as taught by Hofmann as shown above because it will provide more accurate information about the size and the position of an object and prevent incorrect detection.
Regarding claim 13, Egawa fails to teach, however Hofmann teaches the method as set forth in claim 11, further comprising determining the position of the beam-steering device and the photodetector that provide the maximum intensity of light reflected by an object in the field of view (Figs 2a-2b, the alignment of the radar transceiver 2 can alternatively also be automated. For this purpose, instead of the multimeter 10, a control unit, for example a personal computer, is provided, which is connected to the sensor 9 via a signal line and to which the signal from the sensor 9 is transferred. In addition, actuators that can be controlled by the control unit are provided for adjusting the radar transmitter-receiver 2. Analogous to the described manual execution of the method, the control unit adjusts with the help of the actuators the radar transceiver 2 in order to maximize the radiation intensity received by the sensor 9. See also, fig. 4).
It would have been obvious to modify Egawa’s movement device to include the reassignment as taught by Hofmann as shown above because it will provide more accurate information about the size and the position of an object and prevent incorrect detection.

Regarding claim 14, Egawa, as modified in view of Hofmann, teaches the method as set forth in claim 13, further comprising vertically adjusting the beam-steering device and/or the photodetector to align the field of view with the field of illumination to a position that provides the maximum intensity of light reflected by an object in the field of view (Hofmann, the area 6 partially falls on the sensitive surface 12. The sensor 9 detects the radiation intensity of the electromagnetic radiation concentrated in the incident part of the area 6 and generates an electrical signal which it forwards to the multimeter 10, which has a corresponding measured value on the display 11 displays. The radar transmitter-receiver 2 is then successively adjusted manually in such a way that the radiation intensity detected by the sensor 9 becomes maximum. As soon as the sensor 9 detects a maximum radiation intensity, the main beam direction 5 is correctly aligned in the target direction and the alignment process is completed. Also, Fig. 4 shows a schematic perspective view of a radar transmitter / receiver 2 and a detection device 14 for aligning the transmitter / receiver 2. The transmitter / receiver 2 is suspended in a gimbal with two degrees of freedom according to azimuth or elevation angle, and two actuators 35, 36 for adjusting the azimuth or elevation of the transmitter / receiver 2 act on the suspension.).
Regarding claim 15, Egawa, as modified in view of Hofmann, teaches the method as set forth in claim 13, further comprising horizontally adjusting the beam-steering device to align the field of illumination with the field of view to the position that provides the maximum intensity of light reflected by an object in the field of view (Hofmann, the area 6 partially falls on the sensitive surface 12. The sensor 9 detects the radiation intensity of the electromagnetic radiation concentrated in the incident part of the area 6 and generates an electrical signal which it forwards to the multimeter 10, which has a corresponding measured value on the display 11 displays. The radar transmitter-receiver 2 is then successively adjusted manually in such a way that the radiation 
Regarding claim 16, Egawa, as modified in view of Hofmann, teaches the method as set forth in claim 11, further comprising identifying changes in intensity of light reflected by an object in the field of view as the beam-steering device and/or photodetector are adjusted (Hofmann, Figs 2a-2b, the area 6 partially falls on the sensitive surface 12. The sensor 9 detects the radiation intensity of the electromagnetic radiation concentrated in the incident part of the area 6 and generates an electrical signal which it forwards to the multimeter 10, which has a corresponding measured value on the display 11 displays. The radar transmitter-receiver 2 is then successively adjusted manually in such a way that the radiation intensity detected by the sensor 9 becomes maximum. As soon as the sensor 9 detects a maximum radiation intensity, the main beam direction 5 is correctly aligned in the target direction and the alignment process is completed. Also, Fig. 4 shows a schematic perspective view of a radar transmitter / receiver 2 and a detection device 14 for aligning the transmitter / receiver 2. The transmitter / receiver 2 is suspended in a gimbal with two degrees of freedom according to azimuth or elevation angle, and two actuators 35, 36 for adjusting the azimuth or elevation of the transmitter / receiver 2 act on the suspension.) and centering the field of illumination on the field of view based on the changes in intensity (Hofmann, Fig.2b shows a typical course of the wave fronts after alignment. The main beam direction 5 and 
Regarding claim 21, Egawa fails to teach, however Hofmann, teaches the controller as set forth in claim 20, wherein the processor is programmed to identify changes in intensity of reflections in the field of view as the beam-steering device and/or the photodetector are adjusted (the alignment of the radar transceiver 2 can alternatively also be automated. For this purpose, instead of the multimeter 10, a control unit, for example a personal computer, is provided, which is connected to the sensor 9 via a signal line and to which the signal from the sensor 9 is transferred. In addition, actuators that can be controlled by the control unit are provided for adjusting the radar transmitter-receiver 2. Analogous to the described manual execution of the method, the control unit adjusts with the help of the actuators the radar transceiver 2 in order to maximize the radiation intensity received by the sensor 9).
It would have been obvious to modify Egawa’s movement device to include the reassignment as taught by Hofmann as shown above because it will provide more accurate information about the size and the position of an object and prevent incorrect detection.
Regarding claim 22, Egawa, as modified in view of Hofmann, teaches the controller as set forth in claim 20, wherein the processor is programmed to determine a position of the beam-steering device and/or the photodetector that provide the maximum intensity of light reflected by an object in the field of view (Hofmann. Figs 2a-2b, the alignment of the radar transceiver 2 can alternatively also be automated. For this purpose, instead of the multimeter 10, a control unit, for example a personal computer, is provided, which is connected to the sensor 9 via a signal line and to which the signal from the sensor 9 is transferred. In addition, actuators that can be controlled by 
Regarding claim 23, Egawa, as modified in view of Hofmann, teaches the controller as set forth in claim 22, wherein the processor is programmed to vertically adjust the beam-steering device and/or the photodetector to align the field of view and the field of illumination to the position that provides the maximum intensity of light reflected by an object in the field of view (Hofmann, the area 6 partially falls on the sensitive surface 12. The sensor 9 detects the radiation intensity of the electromagnetic radiation concentrated in the incident part of the area 6 and generates an electrical signal which it forwards to the multimeter 10, which has a corresponding measured value on the display 11 displays. The radar transmitter-receiver 2 is then successively adjusted manually in such a way that the radiation intensity detected by the sensor 9 becomes maximum. As soon as the sensor 9 detects a maximum radiation intensity, the main beam direction 5 is correctly aligned in the target direction and the alignment process is completed. Also, Fig. 4 shows a schematic perspective view of a radar transmitter / receiver 2 and a detection device 14 for aligning the transmitter / receiver 2. The transmitter / receiver 2 is suspended in a gimbal with two degrees of freedom according to azimuth or elevation angle, and two actuators 35, 36 for adjusting the azimuth or elevation of the transmitter / receiver 2 act on the suspension.)..
Regarding claim 24, Egawa, as modified in view of Hofmann, teaches the controller as set forth in claim 22, wherein the processor is programmed to horizontally adjust the beam-steering device to align the field of illumination with the field of view to the position that provides the maximum intensity of light reflected by an object in the field of view (Hofmann, the area 6 partially 
Regarding claim 25, Egawa fails to teach, however Hofmann teaches the controller as set forth in claim 20, wherein the processor is programmed to identify changes in intensity of light reflected by an object in the field of view as the beam- 19201806525 steering device and/or photodetector are adjusted (Figs 2a-2b, the area 6 partially falls on the sensitive surface 12. The sensor 9 detects the radiation intensity of the electromagnetic radiation concentrated in the incident part of the area 6 and generates an electrical signal which it forwards to the multimeter 10, which has a corresponding measured value on the display 11 displays. The radar transmitter-receiver 2 is then successively adjusted manually in such a way that the radiation intensity detected by the sensor 9 becomes maximum. As soon as the sensor 9 detects a maximum radiation intensity, the main beam direction 5 is correctly aligned in the target direction and the alignment process is completed. Also, Fig. 4 shows a schematic perspective view of a radar transmitter / receiver 2 and a detection device 14 for aligning the transmitter / receiver 2. The transmitter / receiver 2 is suspended in a gimbal 
It would have been obvious to modify Egawa’s movement device to include the reassignment as taught by Hofmann as shown above because it will provide more accurate information about the size and the position of an object and prevent incorrect detection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Matsuura et al. (US 20190011560 A1), teaches distance measurement apparatus and angle adjustment method of the same
Egawa et al. (WO 2018173589 A1), teaches distance measurement device and movement device
Luis Carlos Dussan (US 9885778 B2), teaches method and system for scanning ladar transmission with pulse modulation
Pei et al. (US 20170310948 A1), teaches scanning illuminated three-dimensional imaging systems

Matsuura et al. (US 20050179581 A1), teaches radar device for obtaining position data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEMPSON NOEL/Examiner, Art Unit 3645     
      
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645